DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [KR 1670184] in view of Nakamura et al. [U.S. Pub. No. 2015/0340150].
Regarding Claim 12, Lee et al. shows an inductor (Figs. 1-2) comprising:
a body (110) in which a plurality of insulating layers (Paragraph [0037]) on which a plurality of coil patterns (121, 122) are arranged are stacked (Paragraph [0037], [0049], see Figs. 1-2); and

wherein the plurality of coil patterns (121, 122) are connected through coil connecting portions (inner end portions of elements 121, 122 such as via, Paragraph [0049]) and include outermost coil patterns (first layer of element 121 closest to element 110 in the W-direction and first layer of element 122 closest to element 110 in the W-direction) and inner coil patterns between the outermost coil patterns (second layer of elements 121, 122), and
the one of the outermost coil patterns has a single coil connecting portion (see Figs. 1-2, first layer of element 121 has a single coil connecting portion to second layer of element 121 and the other end connects to element 121’ or first layer of element 122 has a single coil connecting portion to second layer of element 122 and the other end connects to element 122’).
Lee et al. does not explicitly show one of the inner coil patterns, closest to one of the outermost coil patterns, among the inner coil patterns, includes two coil connecting portions spaced apart from each other and facing each other in a length direction of the body, a dummy electrode pattern is disposed between the two coil connecting portions of the one of the inner coil patterns.
Nakamura et al. shows an inductor (Figs. 4-7) teaching and suggesting one of the inner coil patterns (66), closest to one of the outermost coil patterns (67), among the inner coil patterns (see Figs. 4-7), includes two coil connecting portions (see Figs. 4-7 and Drawings 1-2, connecting portions C1, C2) spaced apart from each other and facing each other (see Figs. 4-7 and Drawings 1-2) in a length direction (length direction 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have one of the inner coil patterns, closest to one of the outermost coil patterns, among the inner coil patterns, includes two coil connecting portions spaced apart from each other and facing each other in a length direction of the body, a dummy electrode pattern is disposed between the two coil connecting portions of the one of the inner coil patterns and the one of the outermost coil patterns has a single coil connecting portion as taught by Nakamura et al. for the device as disclosed by Lee et al. to facilitate reliability to reduce deformation of the stacked body that would be caused by a difference in shapes during pressing (Paragraph [0205]).
Regarding Claim 13, Nakamura et al. shows a lower portion of the dummy electrode pattern is collinear with lower portions of the two coil connecting portions of the one of the inner coil patterns (see Figs. 4-7 and Drawings 1-2, a lower portion of element 66D is collinear with lower portions of connecting portions C1, C2 of element 62).
Regarding Claim 14, Nakamura et al. shows the one of the inner coil patterns (66) has a pattern shape different from a pattern shape of the one of the outermost coil patterns (67, see Figs. 4-7, Paragraphs [0108], [0114]).

Regarding Claim 16, Nakamura et al. shows the dummy electrode pattern (66D) is disposed in an upper region of the body in a thickness direction of the body (see Figs. 4-7, element 66D is disposed in an upper region of the body in a thickness direction of the body).
Regarding Claim 17, Nakamura et al. shows the first (92) and second (93) external electrodes at least extend to a mounting surface (bottom surface) of the inductor (see Fig. 8B), and
a distance from the dummy electrode pattern (66D) to the mounting surface of the inductor is greater than a distance from a central portion (middle portion of element 90) of the inductor to the mounting surface (a distance of element 66D to the bottom surface is greater than a distance from a middle portion of element 90 to the bottom surface).
Regarding Claim 18, Lee et al. shows the plurality of coil patterns (121, 122) form a coil in which both ends thereof are connected to the first (131) and second (132) external electrodes through coil lead portions (121’, 122’), respectively (Paragraph [0062], [0064]).
Regarding Claim 19, Lee et al. shows the body further includes a dummy lead portion (123) disposed on the plurality of insulating layers (Paragraph [0088]) and exposed to the external surface of the body (see Figs. 1-2, Paragraph [0088]).

Regarding Claim 20, Nakamura et al. shows the dummy electrode pattern (66D) is electrically isolated from the plurality of coil patterns (see Figs. 4-7, Paragraph [0140]).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nakamura et al. as applied to claim 4 above, and further in view of Jeong [U.S. Pub. No. 2016/0086719].
Regarding Claim 15, Lee et al. in view of Nakamura et al. shows the claimed invention as applied above.
In addition, Jeong shows a device (Fig. 6) teaching and suggesting in the plurality of coil patterns (41, 42) are stacked vertically with respect to a mounting surface of a board (1100, Paragraph [0059]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of coil patterns are stacked vertically with respect to a mounting surface of a board as taught by Jeong for the device as disclosed by Lee et al. in view of Nakamura et al. to facilitate reliability to obtain desirable inductance based on design requirements (Paragraph [0062]).
Regarding Claim 17, Lee et al. in view of Nakamura et al. shows the claimed invention as applied above.

a distance from the dummy electrode pattern (61) to the mounting surface of the inductor (bottom surface of element 200) is greater than a distance from a central portion (middle portion of element 200) of the inductor to the mounting surface (see Fig. 6, a distance of element 61 is greater than a distance from middle portion of element 200 to the bottom surface).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second external electrodes at least extend to a mounting surface of the inductor, and a distance from the dummy electrode pattern to the mounting surface of the inductor is greater than a distance from a central portion of the inductor to the mounting surface as taught by Jeong for the device as disclosed by Lee et al. in view of Nakamura et al. to facilitate reliability to obtain desirable inductance based on design requirements (Paragraph [0062]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nakamura et al. as applied to claim 4 above, and further in view of Yoneda [U.S. Pub. No. 2017/0103846].
Regarding Claim 19, Lee et al. in view of Nakamura et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body further includes a dummy lead portion disposed on the plurality of insulating layers and exposed to the external surface of the body as taught by Yoneda for the device as disclosed by Lee et al. in view of Nakamura et al. to facilitate mechanical stability and facilitate electrical connection to the external electrodes where high Q value can be achieved (Paragraph [0007]).


    PNG
    media_image1.png
    419
    389
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    524
    648
    media_image2.png
    Greyscale

Drawing 2
Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the claims 1-11 are allowable.

Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Lee et al. in view of Nakamura does not show “one of the inner coil patterns, closest to one of the outermost coil patterns, among the inner coil patterns, includes two coil connecting portions spaced apart from each other and facing each other in a length direction of the body, a dummy electrode pattern is disposed between the two coil connecting portions of the one of the inner coil patterns, and the one of the outermost coil patterns has a single coil connecting portion” is found not persuasive because Lee et al. shows the one of the outermost coil patterns has a single coil connecting portion (see Figs. 1-2, first layer of element 121 has a single coil connecting portion to second layer of element 121 and the other end connects to element 121’ or first layer of element 122 has a single coil connecting portion to second layer of element 122 and the other end connects to element 122’).
In addition, Nakamura et al. shows an inductor (Figs. 4-7) teaching and suggesting one of the inner coil patterns (66), closest to one of the outermost coil patterns (67), among the inner coil patterns (see Figs. 4-7), includes two coil connecting portions (see Figs. 4-7 and Drawings 1-2, connecting portions C1, C2) spaced apart from each other and facing each other (see Figs. 4-7 and Drawings 1-2) in a length direction (length direction L) of the body (see Figs. 4-7), a dummy electrode pattern (66D, Paragraph [0108]) is disposed between the two coil connecting portions (see Figs. 4-7 and Drawing 1) of the one of the inner coil patterns (66). In addition, the one of the outermost coil patterns (67) has a single coil connecting portion (see Figs. 4-7, element 67 has a single coil connecting portion to element 66 and the other end .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837